              Case 1:20-sw-00481-EPG Document 5 Filed 02/09/21 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JESSICA A. MASSEY
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   IN THE MATTER OF THE SEARCH OF:                      CASE NO. 1:20-SW-00481-EPG

12   BLACK IPHONE CELL PHONE ASSIGNED
     DEA NON-DRUG EXHIBIT NUMBER N-1,                     MOTION AND ORDER TO UNSEAL
13                                                        SEARCH WARRANT
     WHICH IS STORED AND MAINTAINED AS
14   EVIDENCE AT THE DEA FRESNO
     DISTRICT OFFICE
15

16
            The search warrant in this case, having been sealed by Order of the Court on November 12,
17
     2020, and it appears no longer need remain secret,
18
            The United States of America, by and through McGregor W. Scott, United States Attorney, and
19
     Jessica A. Massey, Assistant United States Attorney, hereby moves that the search warrant in this case
20
     ///
21
     ///
22
     ///
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28


       MOTION AND PROPOSED ORDER TO UNSEAL                1
30
              Case 1:20-sw-00481-EPG Document 5 Filed 02/09/21 Page 2 of 2

 1 be unsealed and made public record.

 2
     Dated: February 8, 2021                            MCGREGOR W. SCOTT
 3                                                      United States Attorney
 4
                                                        /s/ Jessica A. Massey
 5                                                By:
                                                        JESSICA A. MASSEY
 6                                                      Assistant United States Attorney
 7

 8
                                                 ORDER
 9

10          Pursuant to the motion by the United States, IT IS HEREBY ORDERED that the search warrant
11 filed on November 12, 2020, be unsealed and become public record.

12
     IT IS SO ORDERED.
13

14 Dated:     February 9, 2021                              /s/   Sheila K. Oberto          .
15                                                UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20

21

22

23

24

25

26
27

28


      MOTION AND PROPOSED ORDER TO UNSEAL           2
30
